department of the treasury internal_revenue_service washington d c zu i tax_exempt_and_government_entities_division uniform issue list aug sel tiep raltl x00q00ohiooook xxxkxxkkkxkkxkxkkk legend taxpayer a company a oooxxkxxkxkxkkkx xxxxx0oooooooxxkx financial_institution a xxxxxxxxxkkxkxk financial_institution b xxxxxxxxxkxkkx financial_institution c xxxxxxkxxkxxkkkk account a xxxooooxkkkkxkkk form a xxxxkkxkxxkkxkxk financial advisor g xxxxxxxkxxxkkx amount a xxxxxxxkkxxkxxkxk xxxxxoxkkkkxxkkk xxxxookkxxkkk o0o00000000000xk xo0q0000000000kx xxxxxxxxxxkxkx xxoxxxoxkkkxkkkk date date date date date date xxxxxxxkxxxxxkx page date plan x month year xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from plan x totaling amount a taxpayer a asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_402 was due to an error made by financial advisor g of financial_institution b taxpayer a also represents that amount a has not been used for any other purpose taxpayer a represents that she participated in plan x which was maintained by company a after suffering a disability sometime in year taxpayer a retired from her position with company a on date the administrators of plan x issued a letter to taxpayer a indicating that the distribution qualified as an eligible_rollover_distribution prior to making the election to rollover taxpayer a consulted with financial advisor g of financial_institution b regarding setting up an appropriate qualified account with his assistance taxpayer a completed form a which was submitted to financial_institution a on date in order to create a qualified account into which amount a would be deposited in month financial_institution a was acquired by financial_institution c on date plan x issued a check in amount a payable to financial_institution a for the benefit of fbo taxpayer a however the application was not processed and on date financial_institution c instead deposited amount a into a pre-existing non-qualified account which taxpayer a maintained with financial_institution c thereafter financial_institution c requested that taxpayer a submit a new application because it had not received the initial application or a letter of instructions taxpayer a represents further that on date with the assistance of financial advisor g she completed a second application to establish an ira with financial_institution c to complete the rollover of amount a the revised application was processed on date a date within the 60-day rollover period however the rollover account was never funded because amount a had been deposited into a non-qualified xkxkxxkxkkxkkxkkkkk page account financial_institution c failed to transfer amount a into the newly established ira and financial advisor g did not follow up with financial_institution c to confirm that amount a had in fact been transferred to an ira as a result taxpayer a was unaware of the incorrect deposit errors until date when taxpayer a contacted financial_institution b regarding the decline in value of her account documentation provided shows that financial advisor g incorrectly deposited into account a a non-ira account specifically financial advisor g has amount a provided a statement under penalty of perjury admitting that he made a mistake in depositing the distribution into account a even though taxpayer a had informed him that she intended to establish a qualified account for the purpose of rolling over the distribution from plan x documentation also shows that for calendar_year taxpayer a received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a plan x distribution to taxpayer a with respect to year for amount a box distribution code s of said form 1099-r was coded g indicating a direct_rollover to a qualified_plan based on the foregoing facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a from plan x sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions xxxxxkxkkxkxxkxkxkx page sec_1_401_a_31_-1 of the income_tax regulations regulations q a-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that his failure to accomplish timely rollovers was caused by errors made by financial advisor g of financial_institution c which resulted in amount a being deposited into account a a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a into an ira will be considered a valid rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office eisele i sec_901 u43u4t if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xx- xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely denz of j athy aw donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
